 

--------------------------------------------------------------------------------

Exhibit 10.1
 
 




August 26, 2010




Mr. Grant White
9 Brunel Court
Toronto, Ontario
M5V 3Y2


Phone: 416 723-0418
Email: grantrwhite@gmail.com


RE: Employment Agreement


Greetings:


The purpose of this letter is to set forth the terms and conditions of an
at-will employment agreement (the “Agreement”) between Grant R. White, an
individual (“WHITE” or the “Executive”), and Gold Bag, Inc., a Nevada
corporation (“GBGI” or the “Company”) that shall become effective as of
September 1, 2010.


GBGI shall appoint WHITE to serve as GBGI’s Chief Executive Officer (“CEO”),
Treasurer, and as a member of GBGI’s Board of Directors.  GBGI shall provide
WHITE with the indemnification protections set forth under Nevada law.


Until December 31, 2010 or such time as WHITE has found an acceptable full-time
replacement, WHITE shall devote so much of his time and attention to his duties
as CEO as is reasonably required to meet the objectives specified by GBGI’s
Board of Directors.  Commencing upon signing of this agreement, GBGI shall
compensate WHITE with a commission payment of Fifteen Thousand Dollars ($15,000)
per month, paid on or before the last day of each month.   GBGI shall also
reimburse WHITE for all business related expenses.  WHITE shall also be able to
participate in a GBGI employee stock option plan should one be approved by the
board of GBGI.


Trade Secrets and Proprietary Information.  The Executive agrees and understands
that due to the Executive's position with the Company, the Executive will be
exposed to, and has received and will receive, confidential and proprietary
information of the Company or relating to the Company's business or affairs
collectively, the “Trade Secrets”), including but not limited to technical
information, product information and formulae, processes, business and marketing
plans, strategies, customer information, other information concerning the
Company's services or products, promotions, development, financing, expansion
plans, business policies and practices and other forms of information considered
by the Company to be proprietary and confidential and in the nature of trade
secrets. Trade Secrets shall not include any such information which (A) was
known to the Executive prior to his employment by the Company or (B) was or
becomes generally available to the public other than as a result of a disclosure
by the Executive in violation of the provisions of this Section.  Except to the
extent that the proper performance of the Executive's duties, services and
responsibilities hereunder may require disclosure, the Executive agrees that
during the Employment Term and at all times thereafter the Executive will keep
such Trade Secrets confidential and will not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company.  This confidentiality covenant has no temporal,
geographical or territorial restriction.  On the Termination Date unless the
Executive remains as an employee of the Company thereafter (in which case, on
the date which the Executive is no longer an employee of the Company), the
Executive will promptly supply to the Company all property, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data, formulae or
any other tangible product or document which has been produced by, received by
or otherwise submitted to and retained by the Executive in the course of his
employment with the Company.  Any material breach of the terms of this Paragraph
shall be considered Cause.
 
 
 

--------------------------------------------------------------------------------

 

 
Prohibited and Competitive Activities.  The Executive and the Company recognize
that due to the nature of the Executive's engagement hereunder and the
relationship of the Executive to the Company, the Executive has had and will
have access to, has had and will acquire, and has assisted and may continue to
assist in, developing confidential and proprietary information relating to the
business and operations of the Company and its affiliates, including, without
limitation, Trade Secrets.  The Executive acknowledges that such information has
been and will be of central importance to the business of the Company and its
affiliates and that disclosure of it to, or its use by, others (including,
without limitation, the Executive (other than with respect to the Company's
business and affairs)) could cause substantial loss to the Company.


The Executive and the Company also recognize that an important part of the
Executive's duties will be to develop good will for the Company and its
affiliates through the Executive's personal contact with Clients (as defined
below), employees, and others having business relationships with the Company,
and that there is a danger that this good will, a proprietary asset of the
Company, may follow the Executive if and when the Executive's relationship with
the Company is terminated.  The Executive accordingly agrees as follows:


(i)  Prohibited Activities.  The Executive agrees that the Executive will not at
any time during the Employment Term: (A) (other than in the course of the
Executive's employment) disclose or furnish to any other person or, directly or
indirectly, use for the Executive's own account or the account of any other
person, any Trade Secrets, no matter from where or in what manner he may have
acquired such Trade Secrets, and the Executive shall retain all such Trade
Secrets in trust for the benefit of the Company, its affiliates and the
successors and assigns of any of them, (B) directly or through one or more
intermediaries, solicit for employment or recommend to any subsequent employer
of the Executive the solicitation for employment of, any person who, at the time
of such solicitation, is employed by the Company or any affiliate, (C) directly
or indirectly, whether for the Executive's own account or for the account of any
other person, solicit, divert, or endeavor to entice away from the Company or
any entity controlled by the Company, or otherwise engage in any activity
intended to terminate, disrupt, or interfere with, the Company's or any of its
affiliates’ relationships with, Clients, or otherwise adversely affect the
Company's or any of its affiliates' relationships with Clients or other business
relationships of the Company or any affiliate thereof, or (D) publish or make
any statement critical of the Company or any shareholder or affiliate of the
Company or in any way adversely affect or otherwise malign the business or
reputation of any of the foregoing persons (any activity described in clause
(A), (B), (C) or (D) of this Section being referred to as a Prohibited
Activity”); provided, however, that if in the written opinion of Counsel, the
Executive is legally compelled to disclose Trade Secrets to any tribunal or else
stand liable for contempt or suffer other similar censure or penalty, then the
disclosure to such tribunal of only those Trade Secrets which such counsel
advises in writing are legally required to be disclosed shall not constitute a
Prohibited Activity provided that the Executive shall give the Company as much
advance notice of such disclosure as is reasonably practicable.  As used herein,
the term “Clients” shall mean those persons who, at any time during the
Executive's course of employment with the Company (including, without
limitation, prior to the date of this Agreement) are or were clients or
customers of the Company or any affiliate thereof or any predecessor of any of
the foregoing.


Remedies.  The Executive agrees that any breach of the terms of this Section
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law. The Executive therefore agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Executive and/or any and
all persons and/or entities acting for and/or with the Executive, without having
to prove damages. The terms of this Paragraph shall not prevent the Company from
pursuing any other available remedies to which the Company may be entitled at
law or in equity for any breach or threatened breach hereof, including but not
limited to the recovery of damages from the Executive. The provisions of this
Section 6 shall survive any termination of this Agreement. The existence of any
claim or cause of action by the Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the covenants and agreements of this Section.

 
Proprietary Information and Inventions.  The Executive agrees that any and all
inventions, discoveries, improvements, processes, formulae, business application
software, patents, copyrights and trademarks made, developed, discovered or
acquired by him prior to and during the Employment Term, solely or jointly with
others or otherwise, which relate to the business of the Company, and all
knowledge possessed by the Executive relating thereto collectively, the
“Inventions”), shall be fully and promptly disclosed to the Board of Directors
and to such person or persons as the Board of Directors shall direct and the
Executive irrevocably assigns to the Company all of the Executive's right, title
and interest in and to all Inventions of the Company and all such Inventions
shall be the sole and absolute property of the Company and the Company shall be
the sole and absolute owner thereof.  The Executive agrees that he will at all
times keep all Inventions secret from everyone except the Company and such
persons as the Board of Directors may from time to time direct.  The Executive
shall, as requested by the Company at any time and from time to time, whether
prior to or after the expiration of the Employment Term, execute and deliver to
the Company any instruments deemed necessary by the Company to effect disclosure
and assignment of the Inventions to the Company or its designees and any patent
applications (United States or foreign) and renewals with respect thereto,
including any other instruments deemed necessary by the Company for the
prosecution of patent applications, the acquisition of letters patent and/or the
acquisition of patents or copyrights in any and all countries and to vest title
thereto in the Company or its nominee.
 
 
 

--------------------------------------------------------------------------------

 

 
Representations and Warranties of the Executive.  The Executive represents and
warrants to the Company that:


(i)  The Executive's employment by the Company as contemplated will not conflict
with, and will not be constrained by, any prior or current employment,
consulting agreement or relationship, whether written or oral; and


(ii)  The Executive does not possess confidential information arising out of any
employment, consulting agreement or relationship with any person or entity other
than the Company which could be utilized in connection with the Executive's
employment by the Company.


Binding Effect or Assignment.  This Agreement shall inure to the benefit of and
be binding upon the parties and their respective heirs, executors,
representatives, states, successors and assigns, including any successor or
assign to all or substantially all of the business and/or assets of the Company,
whether direct or indirect, by purchase, merger, consolidation, acquisition of
stock, or otherwise; provided, however, that the Executive, or any beneficiary
or legal representative of the Executive, shall not assign all or any portion of
the Executive's rights or obligations under this Agreement without the prior
written consent of the Company.


Notices.  All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
the date delivered, mailed or transmitted, and shall be effective upon receipt.


Amendment and Modification.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by each of the Executive and the Company. No such waiver
or discharge by either party hereto at any time or any waiver or discharge of
any breach by the other party hereto of, or compliance with, any condition or
provision of this agreement to be performed by such other party, shall be deemed
a waiver or discharge of similar or dissimilar provisions or conditions, or a
waiver or discharge of any breach of any provisions, at the same or at any prior
or subsequent time.


Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of Nevada without giving effect to the conflict of
law principles of that state.


Severability.  In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
portion of this Agreement, and this Agreement shall be construed as if such
provision had never been contained herein.


Withholding Taxes.  Notwithstanding anything contained herein to the contrary,
all payments required to be made hereunder by the Company to the Executive, or
his estate or beneficiaries, shall be subject to the withholding of such amounts
as the Company may reasonably determine it should withhold pursuant to any
applicable federal, state or local law or regulation.


Arbitration of Disputes.  The parties hereto mutually consent to the resolution
by arbitration of all claims and controversies arising out of or relating to
this Agreement.


Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.


Entire Agreement.  This Agreement constitutes the entire agreement between the
parties and supersedes any and all prior agreements, written or oral,
understandings and arrangements, either oral or written, between the parties
with respect to the subject matter, and shall, as of the date hereof, constitute
the only employment agreement between the parties.


Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all further acts and things and shall execute and deliver all other
agreements, certificates, instruments, and documents as any other party
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions
contemplated.


Construction.  The headings in this Agreement are for reference purposes only
and shall not limit or otherwise affect the meaning or interpretation of this
Agreement.
GBGI


If this Agreement is acceptable to WHITE, then sign and return a copy, together
with a complete business biography that includes the information required for
the Form 8-K.
 
 
Sincerely yours,
Gold Bag, Inc.
 
 
/s/ Richard O. Weed
Richard O. Weed
Secretary
 
 
APPROVED & AGREED:




/s/ Grant R. White
Grant R. White

